*1269Appeal from a judgment of the Supreme Court, Niagara County (James B. Kane, J.H.O.), entered February 25, 2005 in a personal injury action. The judgment, upon a jury verdict, awarded plaintiff the amount of $748,851 against defendant Garlock Sealing Technologies LLC.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed without costs.
Memorandum: Plaintiffs commenced this action alleging that plaintiff husband (decedent), who died subsequent to entry of the judgment on appeal, developed an incurable disease as a result of his exposure to asbestos contained in products and materials manufactured and/or sold by numerous defendants, including Garlock Sealing Technologies LLC, formerly known as Garlock, Inc. (Garlock), and Niagara Insulations, Inc., formerly known as Niagara Asbestos Co., Inc. (Niagara). The jury awarded plaintiffs damages of approximately $3,750,000, and Garlock moved to set aside the verdict and for a new trial “in the interests of justice” on various grounds. Supreme Court granted the posttrial motion in part, setting aside the verdict with respect to the amount of damages awarded to plaintiff wife on her derivative cause of action and granting a new trial on that cause of action unless plaintiff wife stipulated to reduce the amount of damages awarded to her on that cause of action. We reject the contention of Garlock that the court erred in failing to set aside the verdict on the ground that Garlock and the jury were unaware that plaintiffs and Niagara had entered into a pretrial “narrow ‘high-low’ agreement” pursuant to which *1270Niagara’s liability for damages would fall within a specified range. Absent evidence of collusion between Niagara and plaintiffs to the detriment of Garlock, the failure to disclose the high-low agreement does not mandate reversal (see Mackey v Irisari, 191 W Va 355, 363-364, 445 SE2d 742, 750-751 [1994]; Ziegler v Wendel Poultry Servs., 67 Ohio St 3d 10, 17, 615 NE2d 1022, 1029-1030 [1993], reh denied 67 Ohio St 3d 1425, 616 NE2d 933 [1993], overruled on other grounds by Fidelholtz v Peller, 81 Ohio St 3d 197, 690 NE2d 502 [1998]; Minpeco, S.A. v Hunt, 127 FRD 460, 463-464 [1989]). Here, Niagara retained the incentive to minimize its own culpability and to magnify the culpability of Garlock and decedent, and thus Garlock “has failed to show how the [high-low] agreement realigned loyalties so as to prejudice [it]” (Mackey, 191 W Va at 364, 445 SE2d at 751; see Newman v Ford Motor Co., 975 SW2d 147, 150-151 [Mo 1998]).
We further reject the contention of Garlock that plaintiffs failed to prove that any Garlock product contained asbestos and that the court therefore erred in denying its motion for a directed verdict at the close of plaintiffs’ case. Plaintiffs were “not required to show the precise causes of [the] damages [sought], but [were required] only to show facts and conditions from which [Garlock’s] liability [could] be reasonably inferred” (Matter of New York City Asbestos Litig., 7 AD3d 285, 286 [2004]). Here, decedent testified that he was exposed to various products containing asbestos that bore the name “Garlock,” and plaintiffs’ expert opined with a reasonable degree of medical certainty that Garlock’s products were a substantial cause of the disease developed by decedent.
We further conclude that the court did not abuse its discretion in admitting in evidence a videotape depicting asbestos dust production caused by gasket abrasion. The videotape was prepared by one of plaintiffs’ experts, and plaintiffs presented testimony that the demonstration of the asbestos dust production depicted in the videotape was substantially the same as the actual occurrence of the dust production (see Blanchard v Whitlark, 286 AD2d 925, 926-927 [2001]). Moreover, “testimony concerning the demonstration[ ] was subject to cross-examination and subsequent expert rebuttal testimony, both of which criticized the demonstration[ ] and minimized [its] significance” as well as the methodology of the expert who prepared the videotape (id. at 927; see Goldner v Kemper Ins. Co., 152 AD2d 936, 937 [1989], lv denied 75 NY2d 704 [1990]). We note in addition that Garlock did not establish that the methodology of plaintiffs’ expert in preparing the videotape was novel, unreli*1271able or generally unaccepted in the relevant scientific community (see Seventh Jud. Dist. Asbestos Litig., 9 Misc 3d 306, 311-312 [2005]).
We have reviewed Garlock’s remaining contentions and conclude that they are without merit.
All concur except Hayes, J., who is not participating, and Kehoe, J.P., who dissents and votes to reverse in accordance with the following memorandum.